Citation Nr: 1325431	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  13-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right foot, status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy, claimed as secondary to a service-connected above-the-knee amputation of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty from May 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for right foot, status post Austin bunionectomy and 2nd toe arthroplasty and osteotomy, claimed as secondary to a service-connected above-the-knee amputation of the left lower extremity.

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and his representative if any further action is required on their part.

The file indicates that the Veteran is also claiming entitlement to service connection for hypertension, claimed as secondary to his service-connected above-the-knee amputation of the left lower extremity.  As this issue has not been adjudicated, the Board has no jurisdiction over the matter and it is therefore referred to the RO for appropriate action.


REMAND

In the Veteran's substantive appeal that was received by VA in February 2013, he expressly requested to have a hearing before the Board at the RO.  Thereafter, in mid-July 2013, the Veteran clarified his hearing request, stating that he wished to be scheduled for a videoconference hearing before a Veterans Law Judge.  In August 2013, his representative moved to have the case remanded to the RO so that the Veteran could be scheduled for a Board videoconference hearing.

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2012).  Given the Veteran's timely request for a videoconference hearing before the Board, a remand of the present appeal is necessary to afford him the requested Board hearing.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

Schedule the Veteran for a videoconference hearing at the RO, before a Veterans Law Judge sitting in Washington, D.C.  The Veteran should be notified in writing of the date, time, and location of the hearing, and the claims file should be returned to the Board in advance of the hearing so that the presiding Veterans Law Judge has the opportunity to review the claims file in preparation for the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

